Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 09/30/2019.  Claims 1-20 are currently pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10 and 18 recite “a power of base two pattern”, “a staging step”, “a power of base two staging scheme”. It is unclear from the claims what is meant by these recitations without  applicant providing a definition of these into the claims itself.  Appropriate correction is required (i.e., incorporate claims 2, 3 and 4 into all independent claims and associated those equations/expressions with the unclear/ambiguous recitations).
Dependent claims 5, 7 and 14 recite “a power of base two pattern”.  It is unclear if this recitation is referring back to the same recitation previously recited in independent claims 1 and 
Claims 2-4, 6, 8, 9, 11-13, 15-17, 19 and 20 depend from either Claim  1, 10 or 18 and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12, 14 and 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Miura et al. (US 2013/0192245).
In regards to Independent Claim 1, and with particular reference to Figures 1-4, Miura discloses a method for staging premixers in a combustion system for a gas turbine 2having a compressor section 1 and a turbine section 3, comprising:  3providing a plurality of burners (as shown in figures 2-4 there is one center-burner 33 and six outer-burners 37 surrounding the center burner 33) each including premixers (refer to figure 2 showing the burners have fuel and air premixed prior to injection into combustion chamber 5; thus all seven burners are premix burners);  4providing compressed air (16 in figure 1) from the compressor section to the (33, 37);  5providing a plurality of fuel circuits (51-54) that deliver fuel to the premixers to 6provide premixed air and fuel used for combustion in the combustion system;  7associating premixers with each fuel circuit in accordance with a power of 8base two pattern; and  9activating or deactivating the premixers in stages by activating or deactivating 10an associated fuel circuit to deliver fuel or stop fuel delivery, respectively, to the 11premixers wherein a staging step size between consecutive stages is in accordance 12with a power of base two staging scheme (in figures 1-4; in accordance with a power of base two pattern/staging scheme 2^(n-1) * p ; letting n = 3 = fuel circuit number, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with p, 2p and 4p premixers or burners, where p is the staging step size; and letting  p =1, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with 1*1=1, 2*1=2, 4*1=4 premixers or burners; thus referring to figure 4 the first fuel system 51 feeding the single center burner 33, second fuel system 52 feeding two additional burners 37a and third fuel system 53 feeding four additional burners 37b; Figures 1 and 2 show that the activation or deactivation of the premix burners is done by the valves 61-64 which are electronically control by controller 100; paragraphs 3, 11, 14, 46, 47, 68-77).

In regards to Independent Claim 10, and with particular reference to Figures 1-4, Miura discloses a method for staging premixers in a combustion system for a gas turbine 2having a compressor section 1 and a turbine section 3, comprising:  3providing a plurality of burners (as shown in figures 2-4 there is one center-burner 33 and six outer-burners 37 surrounding the center burner 33) each including premixers (refer to figure 2 showing the burners have fuel and air premixed prior to injection into combustion chamber 5; thus all seven burners are premix burners); providing compressed air 16 from the compressor section 1 to the premixers (33, 37);  -14-2017P06075WO 5 providing a plurality of fuel circuits (51-54) that deliver fuel to the premixers to 6provide premixed air and fuel used for combustion in the combustion system;  7associating premixers with each fuel circuit in accordance with a power of 8base two pattern, wherein at least one burner includes first premixers that are 9associated with a first fuel circuit; and  10activating or deactivating the premixers in stages by activating or deactivating 11an associated fuel circuit to deliver fuel or stop fuel delivery, respectively, to the 12premixers wherein a staging step size between consecutive stages is in accordance 13with a power of base two staging scheme and wherein activation or deactivation of the 14first fuel circuit activates or deactivates the first premixers and turns the burner on or 15off, respectively (in figures 1-4; in accordance with a power of base two pattern/staging scheme 2^(n-1) * p ; letting n = 3 = fuel circuit number, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with p, 2p and 4p premixers or burners, where p is the staging step size; and letting  p =1, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with 1*1=1, 2*1=2, 4*1=4 premixers or burners; thus referring to figure 4 the first fuel system 51 feeding the single center burner 33, second fuel system 52 feeding two additional burners 37a and third fuel system 53 feeding four additional burners 37b; Figures 1 and 2 show that the activation or deactivation of the premix burners is done by the valves 61-64 which are electronically control by controller 100; paragraphs 3, 11, 14, 46, 47, 68-77).

In regards to Independent Claim 18, and with particular reference to Figures 1-4, Miura discloses a method for staging premixers in a combustion system for a gas turbine 2having a (as shown in figures 2-4 there is one center-burner 33 and six outer-burners 37 surrounding the center burner 33) for combustion;  4providing a tile (31 in figure 3) associated with each burner (33, 37) , wherein each tile includes a 5plurality of premixers (refer to figure 2 showing the burners have fuel and air premixed prior to injection into combustion chamber 5; thus all seven burners are premix burners);  6providing compressed air 16 from the compressor section 1 to the premixers (33, 37);  7providing a plurality of fuel circuits (51-54) that deliver fuel to the premixers to 8provide premixed air and fuel used for combustion in the combustion system;  9associating premixers with each fuel circuit in accordance with a power of 10base two pattern; and  11activating or deactivating the premixers in stages by activating or deactivating 12an associated fuel circuit to deliver fuel or stop fuel delivery, respectively, to the 13premixers wherein a staging step size between consecutive stages is in accordance with a power of base two staging scheme (in figures 1-4; in accordance with a power of base two pattern/staging scheme 2^(n-1) * p ; letting n = 3 = fuel circuit number, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with p, 2p and 4p premixers or burners, where p is the staging step size; and letting  p =1, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with 1*1=1, 2*1=2, 4*1=4 premixers or burners; thus referring to figure 4 the first fuel system 51 feeding the single center burner 33, second fuel system 52 feeding two additional burners 37a and third fuel system 53 feeding four additional burners 37b; Figures 1 and 2 show that the activation or deactivation of the premix burners is done by the valves 61-64 which are electronically control by controller 100; paragraphs 3, 11, 14, 46, 47, 68-77).

Regarding dependent Claims 2, 3, 11, 12, 19 and 20, Miura discloses the claimed expressions as explained above, that is, in figures 1-4; in accordance with a power of base two pattern/staging scheme 2^(n-1) * p ; letting n = 3 = fuel circuit number, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with p, 2p and 4p premixers or burners, where p is the staging step size; and letting  p =1, then fuel circuit 1, fuel circuit 2 and fuel circuit 3 are associated with 1*1=1, 2*1=2, 4*1=4 premixers or burners; thus referring to figure 4 the first fuel system 51 feeding the single center burner 33, second fuel system 52 feeding two additional burners 37a and third fuel system 53 feeding four additional burners 37b; Figures 1 and 2 show that the activation or deactivation of the premix burners is done by the valves 61-64 which are electronically control by controller 100; paragraphs 3, 11, 14, 46, 47, 68-77.
Regarding dependent Claims 5 and 14, Miura discloses wherein the number of active premixers 2or burners decreases by increasing consecutive multiples of the staging step size as 3combustor inlet temperature decreases wherein associated fuel circuits are re- 4combined in accordance with a power of base two pattern (in figure 4 when less power is needed  the number of active premixers is reduced when going from mode C to mode A, the deactivation still in accordance with the power of base two pattern as explained in the independent claims; when less burners are used, less power is generated and so the combustor temperature is lowered).
Regarding dependent Claim 7, Miura discloses wherein the number of active premixers 2or burners increases by decreasing consecutive multiples of the staging step size as 3combustor inlet temperature increases wherein associated fuel circuits are re- 4combined in accordance with a power of base two pattern (in figure 4 when more power is needed  the number of active premixers is increased when going from mode A to mode C, the activation still in accordance with the power of base two pattern as explained in the independent claims; when more burners are used, more power is generated and so the combustor temperature is increased).
Regarding dependent Claims 8 and 16, Miura discloses wherein the staging scheme maintains a 2burner flame temperature within a range suitable for reducing gas turbine emissions (in paragraphs 16, 91, 92, 120 Miura teaches maintaining  a 2burner flame temperature within a range suitable for reducing gas turbine emissions/low NOx emissions and maintaining combustion stability).
Regarding dependent Claims 9 and 17, Miura discloses wherein activation or deactivation of a 2fuel circuit is controlled by a fuel valve (valves 61-64 respectively of the fuel circuit).

Allowable Subject Matter
Claims 4, 6, 13, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741